 

Exhibit 10.5

EXECUTION VERSION

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

This SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of
March 2, 2017 (as amended, supplemented, amended and restated or otherwise
modified from time to time, this “Security Agreement”), is by and among CARBO
CERAMICS INC., a Delaware corporation (the “Borrower”), each Material Domestic
Subsidiary of the Borrower party hereto from time to time (collectively with the
Borrower, the “Grantors” and individually, a “Grantor”), and WILKS BROTHERS,
LLC, as Administrative Agent (in such capacity, the “Administrative Agent”) for
the ratable benefit of the Secured Parties (as defined in the Credit Agreement
referred to herein).

W I T N E S S E T H:

WHEREAS, reference is made to that certain Credit Agreement dated as of January
29, 2010, among the Borrower, the lenders party thereto (the “Existing
Lenders”), and Wells Fargo Bank, National Association, in its capacity as
Administrative Agent (the “Existing Agent”), (as modified, supplemented and
amended through the date hereof but before giving effect to the Credit Agreement
(hereinafter defined), the “Existing Agreement”);

WHEREAS, pursuant to the Existing Agreement, the Borrower had previously
executed and delivered the Amended and Restated Pledge and Security Agreement
dated April 27, 2015 (the “Existing Security Agreement”) between the Borrower,
the other Grantors party thereto, and the Existing Lenders;

WHEREAS, pursuant to that certain Partial Assignment of Mortgages, Notes, Liens,
Security Interests and Other Rights (the “Assignment”), (i) the Existing Agent
has resigned and Administrative Agent has been appointed as the successor
“Administrative Agent” under the Existing Agreement, and (ii) the Existing
Lenders have assigned the Assigned Obligations (as defined in the Assignment),
and all of their right title and interest in the Existing Agreement and the
other Credit Documents (as defined in the Existing Agreement) to Wilks Brothers,
LLC;

WHEREAS, the Existing Agreement is being amended, restated and replaced by that
certain Amended and Restated Credit Agreement dated as of March 2, 2017 among
the Borrower, the lenders party thereto from time to time (the “Lenders”), and
Wilks Brothers, LLC as administrative agent, (as may be amended, restated,
supplemented or otherwise modified from time to time after the date hereof in
accordance with the terms thereof and of this Agreement, the “Credit
Agreement”);

WHEREAS, as a condition precedent to the effectiveness of the Credit Agreement,
the Borrower and each additional Grantor is required to execute and deliver this
Security Agreement, which shall amend and restate the Existing Security
Agreement; and

WHEREAS, it is in the best interests of each Grantor to execute this Security
Agreement inasmuch as each Grantor will derive substantial direct and indirect
benefits from the transactions contemplated by the Credit Agreement and the
other Credit Documents (as defined in the Credit Agreement), and each Grantor is
willing to execute, deliver and perform its obligations under this Security
Agreement to secure the Obligations (as defined in the Credit Agreement).

Second Amended and Restated Pledge and Security Agreement

Page 1 of 29

--------------------------------------------------------------------------------

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees, for the benefit of each
Secured Party, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1.  Certain Terms.  The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

“Administrative Agent” has the meaning set forth in the preamble.

“Borrower” has the meaning set forth in the preamble.

“Certificated Equipment” means any Equipment the ownership of which is evidenced
by, or under applicable Legal Requirement is required to be, evidenced by a
certificate of title.

“Collateral” has the meaning set forth in Section 2.1(a).

“Collateral Account” has the meaning set forth in Section 4.1(b).

“Computer Hardware and Software Collateral” means (a) all computer and other
electronic data processing hardware, integrated computer systems, central
processing units, memory units, display terminals, printers, features, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories and all
peripheral devices and other related computer hardware, including all operating
system software, utilities and application programs in whatsoever form owned by
a Grantor or leased or licensed to Grantor, (b) software programs (including
both source code, object code and all related applications and data files),
designed for use on the computers and electronic data processing hardware
described in clause (a) above owned by a Grantor or leased or licensed to a
Grantor, (c) all firmware associated therewith, (d) all documentation (including
flow charts, logic diagrams, manuals, guides, specifications, training
materials, charts and pseudo codes) with respect to such hardware, software and
firmware described in the preceding clauses (a) through (c), and (e) all rights
with respect to all of the foregoing, including copyrights (including renewal
rights) and trade secrets rights, contract rights of a Grantor with respect to
all or any of the foregoing, licenses, options, warranties, service contracts,
program services, test rights, maintenance rights, support rights, improvement
rights, renewal rights and indemnifications and any substitutions, replacements,
improvements, error corrections, updates, additions or model conversions of any
of the foregoing.

“Credit Agreement” has the meaning set forth in the fourth recital.

“Equipment” has the meaning set forth in Section 2.1(a)(i).

“Equity Interests” means all equity interests owned by the Grantors.

“Excluded Collateral” has the meaning set forth in Section 2.1(b).

“Excluded Contract” means any contract (and any contract rights arising
thereunder) to which any of the Grantors is a party on the date hereof or which
is entered into by any Grantor after the date hereof which complies with Section
6.5 of the Credit Agreement (and the provisions of which are not agreed to by a
Grantor for the purposes of excluding such contract from the Lien granted
hereunder), in any case to the extent (but only to the extent) that a Grantor is
prohibited from granting a security interest

Second Amended and Restated Pledge and Security Agreement

Page 2 of 29

--------------------------------------------------------------------------------

 

in, pledge of, or charge, mortgage or lien upon any such Property by reason of
(a) a negative pledge, anti-assignment provision or other contractual
restriction in existence on the date hereof or, as to contracts entered into
after the date hereof, in existence in compliance with Section 6.5 of the Credit
Agreement (and the provisions of which are not agreed to by a Grantor for the
purposes of excluding such contract from the Lien granted hereunder), or (b)
applicable Legal Requirement to which such Grantor or such Property is subject;
provided, however, to the extent that (i) either of the prohibitions discussed
in clause (a) and (b) above is ineffective or subsequently rendered ineffective
under Sections 9.406, 9.407, 9.408 or 9.409 of the UCC or under any other Legal
Requirement or is otherwise no longer in effect or enforceable, or (ii) the
applicable Grantor has obtained the consent of the other parties to such
Excluded Contract to the creation of a lien and security interest in, such
Excluded Contract, then such contract (and any contract rights arising
thereunder) shall cease to be an “Excluded Contract” and shall automatically be
subject to the lien and security interests granted hereby and to the terms and
provisions of this Security Agreement as a “Collateral”; provided further, that
any proceeds received by any Grantor from the sale, transfer or other
disposition of Excluded Contracts shall constitute Collateral unless any
Property constituting such proceeds are themselves subject to the exclusions set
forth above.

“Excluded Governmental Approvals” means any Governmental Approval to the extent
(but only to the extent) that a Grantor is prohibited from granting a security
interest in, pledge of, or charge, mortgage or lien upon any such Property by
reason of (a) a negative pledge, anti-assignment provision or other contractual
restriction or (b) applicable Legal Requirement to which such Grantor or such
Property is subject; provided, however, to the extent that (i) either of the
prohibitions discussed in clause (a) and (b) above is ineffective or
subsequently rendered ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC or under any other Legal Requirement or is otherwise no longer in effect
or enforceable, or (ii) the applicable Grantor has obtained the consent of the
applicable Governmental Authority to the creation of a lien and security
interest in, such Excluded Governmental Approval, then such Governmental
Approval shall cease to be an “Excluded Governmental Approval” and shall
automatically be subject to the lien and security interests granted hereby and
to the terms and provisions of this Security Agreement as “Collateral”; provided
further, that any proceeds received by any Grantor from the sale, transfer or
other disposition of Excluded Governmental Approval shall constitute Collateral
unless any Property constituting such proceeds are themselves subject to the
exclusions set forth above or otherwise constitute Excluded Collateral.

“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all tax refunds, all
licenses, permits, contract rights (including rights under leases, whether
entered into as lessor or lessee, deeds to secure debt, whether entered into as
grantor or grantor and other agreements) and all concessions and authorizations
(in each case, regardless of whether characterized as general intangibles under
the UCC).

“Governmental Approval” has the meaning set forth in Section 2.1(a)(vi).

“Grantor” has the meaning set forth in the preamble.

“Indemnitee” has the meaning set forth in Section 6.3(a).

“Intellectual Property” means any and all rights in and to (a) patents; (b)
trademarks; (c) works of authorship, copyrightable works, copyrights and any
applications, registrations and/or renewals for any of the foregoing; (d)
know-how, inventions, data, processes, specifications, designs, methods and
other confidential and/or proprietary information; (e) any other titles, rights
and interests and intangible assets recognized under any laws and/or
international conventions in any country in the world as intellectual property
to which rights of ownership accrue pursuant to such laws or conventions or
under any applicable license or contract, whether now existing or hereafter
created, together with all modifications,

Second Amended and Restated Pledge and Security Agreement

Page 3 of 29

--------------------------------------------------------------------------------

 

enhancements and improvements thereto; and, (f) any and all tangible embodiments
of each and all of the foregoing; but not including Computer Hardware and
Software Collateral and Trade Secrets.

“Inventory” has the meaning set forth in Section 2.1(a)(ii).

“Lenders” has the meaning set forth in the fourth recital.

“Pledged Facilities” means the Grantors’ real property and improvements listed
on Schedule 1.1 of the Security Agreement.

“Receivables” has the meaning set forth in Section 2.1(a)(iii).

“Related Contracts” has the meaning set forth in Section 2.1(a)(iii).

“Secured Parties” has the meaning set forth in the Credit Agreement.

“Security Agreement” has the meaning set forth in the preamble.

“Termination Date” means the date that (i) all Obligations have been paid in
full in cash (other than reimbursement and indemnity obligations for which no
notice of a claim has been made), and all Commitments shall have terminated or
(ii) the Liens granted herein are otherwise terminated in full pursuant to the
terms of the Credit Agreement.

“Trade Secrets” means all common law and statutory trade secrets and all other
confidential, proprietary or useful information and all know how obtained by or
used in or contemplated at any time for use in the business of any Grantor,
excluding any trademarks, patents, or any patent applications in preparation for
filing (all of the foregoing being collectively called a “Trade Secret”),
including all documents and things embodying, incorporating or referring in any
way to such Trade Secret, all Trade Secret licenses.

“UCC” means the Uniform Commercial Code, as in effect in the State of Texas, as
the same may be amended from time to time.

SECTION 1.2.  Credit Agreement Definitions.  Unless otherwise defined herein or
the context otherwise requires, terms used in this Security Agreement, including
its preamble and recitals, have the meanings provided in the Credit Agreement.

SECTION 1.3.  UCC Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the UCC are used in
this Security Agreement, including its preamble and recitals, with such
meanings.

Second Amended and Restated Pledge and Security Agreement

Page 4 of 29

--------------------------------------------------------------------------------

 

SECTION 1.4.  Miscellaneous.  Article, Section, Schedule, and Exhibit references
are to Articles and Sections of and Schedules and Exhibits to this Security
Agreement, unless otherwise specified.  All references to instruments,
documents, contracts, and agreements (including this Security Agreement) are
references to such instruments, documents, contracts, and agreements as the same
may be amended, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified.  The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement.  The term “including” means “including, without
limitation,”.  Paragraph headings have been inserted in this Security Agreement
as a matter of convenience for reference only and it is agreed that such
paragraph headings are not a part of this Security Agreement and shall not be
used in the interpretation of any provision of this Security Agreement.

ARTICLE II

SECURITY INTEREST

SECTION 2.1.  Grant of Security Interest.  

(a) Each Grantor hereby pledges, hypothecates, assigns, charges, mortgages,
delivers, and transfers to the Administrative Agent, for the ratable benefit of
each Secured Party, and hereby grants to the Administrative Agent, for the
ratable benefit of each Secured Party, a continuing security interest in all of
such Grantor’s right, title and interest in, to and under, all of the following,
whether now owned or hereafter acquired, existing or arising (collectively, the
“Collateral”):

(i)  all equipment in all of its forms of such Grantor, and all surface or
subsurface machinery, equipment, facilities, supplies, or other tangible
personal property, including tubing, rods, pumps, pumping units and engines,
pipe, pipelines, meters, apparatus, boilers, compressors, liquid extractors,
connectors, valves, fittings, power plants, poles, lines, cables, wires,
transformers, starters and controllers, machine shops, tools, machinery and
parts, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone, and other communication systems, loading docks, loading
racks, and shipping facilities, and any manuals, instructions, blueprints,
computer software (including software that is imbedded in and part of the
equipment), and similar items which relate to the above, and any and all
additions, substitutions and replacements of any of the foregoing, in each case
solely to the extent that any of the foregoing is located upon any of the
Pledged Facilities and is used or useful in the operations of the Grantor
conducted thereon, together with all improvements thereon and all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto (any and all of the foregoing being the “Equipment”);

(ii)  all inventory in all of its forms of such Grantor, wherever located,
including (A) all raw materials and work in process therefore, finished goods
thereof, and materials used or consumed in the manufacture or production
thereof, (B) all documents of title covering any inventory, including work in
process, materials used or consumed in any Grantor’s business, now owned or
hereafter acquired or manufactured by any Grantor and held for sale in the
ordinary course of its business (C) all goods in which such Grantor has an
interest in mass or a joint or other interest or right of any kind (including
goods in which such Grantor has an interest or right as consignee), (D) all
goods which are returned to or repossessed by such Grantor, and all accessions
thereto, products thereof and documents therefore, and (E) any other item
constituting “inventory” under the UCC (any and all such inventory, materials,
goods, accessions, products and documents being the “Inventory”);

Second Amended and Restated Pledge and Security Agreement

Page 5 of 29

--------------------------------------------------------------------------------

 

(iii)  all accounts receivable of such Grantor arising out of or in connection
with the sale or lease of inventory or the rendering of services, and all rights
of such Grantor now or hereafter existing in and to all security agreements,
guaranties, Instruments, Chattel Paper, and other agreements securing any such
accounts receivable (any and all such accounts receivable being the
“Receivables”, and any and all such security agreements, guaranties, and other
agreements being the “Related Contracts”);

(iv)  all Computer Hardware and Software Collateral, in each case solely to the
extent reasonably related to or associated with the operation of the Pledged
Facilities;

(v)  all books, correspondence, credit files, records, invoices, tapes, cards,
computer runs, writings, data bases, information in all forms, paper and
documents and other property relating to, used or useful in connection with,
evidencing, embodying, incorporating or referring to, any of the foregoing in
this Section 2.1(a);

(vi)  all governmental approvals, permits, licenses, authorizations, consents,
rulings, tariffs, rates, certifications, waivers, exemptions, filings, claims,
orders, judgments and decrees and other Legal Requirements, in each case solely
to the extent reasonably related to or associated with the Pledged Facilities
and the operations of  such Grantor conducted thereon (each a “Governmental
Approval”);

(vii)  to the extent not included in the foregoing, all fixtures of such Grantor
and located on any Pledged Facility;

(viii)  the deposit accounts listed on Schedule 2.1(a)(viii) and all amounts on
deposit therein and all cash equivalent investments carried therein and all
proceeds thereof;

(ix)  (A) all policies of insurance now or hereafter held by or on behalf of
such Grantor, including casualty, liability, key man life insurance, business
interruption, foreign credit insurance, and any title insurance, (B) all
proceeds of insurance, and (C) all rights, now or hereafter held by such Grantor
to any warranties of any manufacturer or contractor of any other Person, in each
case solely to the extent reasonably related to, covering or associated with the
Pledged Facilities and the operations of  such Grantor conducted thereon;

(x)  all accessions, substitutions, replacements, products, offspring, rents,
issues, profits, returns, income General Intangibles (excluding Intellectual
Property), Documents and Proceeds of and from any and all of the foregoing
Collateral (including proceeds which constitute property of the types described
in sub-clauses (i)-(ix), and, to the extent not otherwise included, all payments
and proceeds under insurance (whether or not the Administrative Agent is the
loss payee thereof), or any condemnation award, indemnity, warranty or guaranty,
payable by reason of loss or damage to or otherwise with respect to any of the
Collateral); and

(xi)  all Certificated Equipment (excluding motor vehicles) located upon any of
the Pledged Facilities and is used or useful in the operations of the Grantor
conducted thereon.

(b) Notwithstanding anything to the contrary contained in Section 2.1(a) and
other than to the extent set forth in this Section 2.1(b), the following
property shall be excluded from the lien and security interest granted hereunder
(and shall, as applicable, not be included as “Accounts”, “Chattel Paper”,
“Collateral”, “Commodity Accounts”, “Commodity Contracts”, “Deposit Accounts”,
“Documents”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”,
“Instruments”, “Inventory”,

Second Amended and Restated Pledge and Security Agreement

Page 6 of 29

--------------------------------------------------------------------------------

 

“Investment Property”, “Money”, “Payment Intangibles”, “Proceeds”, or
“Supporting Obligations” for purposes of this Security Agreement) (collectively,
the “Excluded Collateral”):

(i) commercial tort claims;

(ii) letter of credit rights;

(iii) Excluded Contracts;

(iv) Excluded Governmental Approvals;

(v) Equity Interests;

(vi) Intellectual Property;

provided, however, that (x) the exclusion from the Lien and security interest
granted by any Grantor hereunder of any Excluded Collateral shall not limit,
restrict or impair the grant by such Grantor of the Lien and security interest
in any Receivables arising under any such Excluded Collateral unless the
conditions in effect which qualify such Property as Excluded Collateral applies
with respect to such Receivables and (y) any proceeds received by any Grantor
from the sale, transfer or other disposition of Excluded Collateral shall
constitute Collateral unless the conditions in effect which qualify such
Property as Excluded Collateral applies with respect to such proceeds.

SECTION 2.2.  Security for Obligations.  

(a) This Security Agreement, and the Collateral in which the Administrative
Agent for the benefit of the Secured Parties is granted a security interest
hereunder by each Grantor, secures the prompt and payment in full in cash and
performance of all Obligations.

(b) Notwithstanding anything contained herein to the contrary, it is the
intention of each Grantor, the Administrative Agent and the other Secured
Parties that the amount of the Obligations secured by each Grantor’s interests
in any of its Property shall be in, but not in excess of, the maximum amount
permitted by fraudulent conveyance, fraudulent transfer and other similar law,
rule or regulation of any Governmental Authority applicable to such Grantor.
Accordingly, notwithstanding anything to the contrary contained in this Security
Agreement or in any other agreement or instrument executed in connection with
the payment of any of the Obligations, the amount of the Obligations secured by
each Grantor’s interests in any of its Property pursuant to this Security
Agreement shall be limited to an aggregate amount equal to the largest amount
that would not render such Grantor’s obligations hereunder or the Liens and
security interest granted to the Administrative Agent hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.

SECTION 2.3.  Continuing Security Interest; Reinstatement.  This Security
Agreement shall create continuing security interests in the Collateral and shall
(a) except as otherwise provided in the Credit Agreement, remain in full force
and effect until the Termination Date, (b) be binding upon each Grantor and its
successors, transferees and assigns, and (c) inure, together with the rights and
remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and each other Secured Party and its respective permitted
successors, transferees and assigns, subject to the limitations as set forth in
the Credit Agreement.  Without limiting the generality of the foregoing clause
(c), any Lender may assign or otherwise transfer (in whole or in part) any
extension of credit, and any successor or assignee thereof shall thereupon
become vested with all the rights and benefits in respect thereof granted to
such

Second Amended and Restated Pledge and Security Agreement

Page 7 of 29

--------------------------------------------------------------------------------

 

Secured Party under any Credit Document (including this Security Agreement), or
otherwise, subject, however, to any contrary provisions in such assignment or
transfer, and as applicable to the provisions of Section 9.7 and Article 8 of
the Credit Agreement.  If at any time all or any part of any payment theretofore
applied by the Administrative Agent or any other Secured Party to any of the
Obligations is or must be rescinded or returned by the Administrative Agent or
any such Secured Party for any reason whatsoever (including the insolvency,
bankruptcy, reorganization or other similar proceeding of any Grantor or any
other Person), such Obligations shall, for purposes of this Security Agreement,
to the extent that such payment is or must be rescinded or returned, be deemed
to have continued to be in existence, notwithstanding any application by the
Administrative Agent or such Secured Party or any termination agreement or
release provided to any Grantor, and this Security Agreement shall continue to
be effective or reinstated, as the case may be, as to such Obligations, all as
though such application by the Administrative Agent or such Secured Party had
not been made.

SECTION 2.4.  Grantors Remain Liable.  Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein, and will
perform all of its duties and obligations under such contracts and agreements to
the same extent as if this Security Agreement had not been executed, (b) the
exercise by the Administrative Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral, and (c) neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any contracts or agreements included in the Collateral by reason
of this Security Agreement, nor shall the Administrative Agent nor any Secured
Party be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

SECTION 2.5.  Security Interest Absolute, etc.  This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until the
Termination Date; provided that upon the consummation of any Permitted
Disposition, the Administrative Agent shall promptly release its Lien as to any
asset subject to such Permitted Disposition.  All rights of the Secured Parties
and the security interests granted to the Administrative Agent (for its benefit
and the ratable benefit of each other Secured Party) hereunder, and all
obligations of each Grantor hereunder, shall, in each case, be absolute,
unconditional and irrevocable irrespective of (a) any lack of validity, legality
or enforceability of any Credit Document, (b) the failure of any Secured Party
(i) to assert any claim or demand or to enforce any right or remedy against any
Grantor or any other Person under the provisions of any Credit Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
of, or collateral securing, any Obligations, (c) any change in the time, manner
or place of payment of, or in any other term of, all or any part of the
Obligations, or any other extension, compromise or renewal of any Obligations,
(d) any reduction, limitation, impairment or termination of any Obligations
(except in the case of the occurrence of the Termination Date) for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to (and each Grantor hereby waives any right to or claim
of) any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Obligations
or otherwise, (e) any amendment to, rescission, waiver, or other modification
of, or any consent to or departure from, any of the terms of any Credit
Document, (f) any addition, exchange or release of any Collateral of the
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the
Obligations, or (g) any other circumstance which might otherwise constitute a
defense available to, or a legal or equitable discharge of, any Grantor or any
other Credit Party, any surety or any guarantor.

Second Amended and Restated Pledge and Security Agreement

Page 8 of 29

--------------------------------------------------------------------------------

 

SECTION 2.6.  Waiver of Subrogation.  Until 91 days after the Termination Date,
each Grantor hereby irrevocably waives any claim or other rights which it may
now or hereafter acquire against any Credit Party that arise from the existence,
payment, performance or enforcement of such Grantor’s obligations under this
Security Agreement or any other Credit Document, including any right of
subrogation, reimbursement, exoneration or indemnification, any right to
participate in any claim or remedy of any Secured Party against any Credit Party
or any collateral which any Secured Party now has or hereafter acquires, whether
or not such claim, remedy or right arises in equity, or under contract, statute
or common law, including the right to take or receive from any Credit Party,
directly or indirectly, in cash or other property or by set-off or in any
manner, payment or security on account of such claim or other rights.  If any
amount shall be paid to any Grantor in violation of the preceding sentence and
the Termination Date shall not have occurred, then such amount shall be deemed
to have been paid to such Grantor for the benefit of, and held in trust for, the
Administrative Agent (on behalf of the Secured Parties), and shall forthwith be
paid to the Administrative Agent to be credited and applied upon the
Obligations, whether matured or unmatured.  Each Grantor acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated by the Credit Agreement and that the waiver set forth in this
Section 2.6 is knowingly made in contemplation of such benefits.

SECTION 2.7.  Election of Remedies.  Except as otherwise provided in the Credit
Agreement, if any Secured Party may, under applicable law, proceed to realize
its benefits under any of this Security Agreement or the other Credit Documents
giving any Secured Party a Lien upon any Collateral, either by judicial
foreclosure or by non-judicial sale or enforcement, such Secured Party may, at
its sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Security Agreement.  If, in
the exercise of any of its rights and remedies, any Secured Party shall forfeit
any of its rights or remedies, including its right to enter a deficiency
judgment against any Credit Party or any other Person, whether because of any
applicable laws pertaining to “election of remedies” or the like, each Grantor
hereby consents to such action by such Secured Party and waives any claim based
upon such action, even if such action by such Secured Party shall result in a
full or partial loss of any rights of subrogation that such Grantor might
otherwise have had but for such action by such Secured Party.

SECTION 2.8.  Delivery of Instruments and Tangible Chattel Paper.   All
certificates or instruments representing or evidencing Collateral consisting of
Instruments and Tangible Chattel Paper individually evidencing amounts payable
in excess of $1,000,000, or collectively, evidencing amounts payable in excess
of $2,000,000, shall be delivered to and held by or on behalf of the
Administrative Agent pursuant hereto, shall be in suitable form for transfer by
delivery, and shall be accompanied by all necessary endorsements or instruments
of transfer or assignment, duly executed in blank.  

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into the Credit Agreement and
make extensions of credit thereunder each Grantor represents and warrants unto
each Secured Party as set forth in this Article.

SECTION 3.1.  Ownership, No Liens, etc.  Such Grantor is the legal and
beneficial owner of, and has good title to (and has full right and authority to
pledge, grant and assign) the Collateral, free and clear of all Liens, except
for any Lien that is a Permitted Lien.  No effective UCC financing statement or
other filing similar in effect covering all or any part of the Collateral is on
file in any recording office, except those filed in favor of the Administrative
Agent relating to this Security Agreement, Permitted Liens or as to which a duly
authorized termination statement relating to such UCC financing statement or
other instrument has been delivered to the Administrative Agent on date
hereof.  This Security Agreement creates a valid security interest in the
Collateral, securing the payment of the Obligations, and, except for

Second Amended and Restated Pledge and Security Agreement

Page 9 of 29

--------------------------------------------------------------------------------

 

(a)  the proper filing of the applicable financing statements with the filing
offices listed on Item A-1 of Schedule I attached hereto, all filings and other
actions necessary to perfect and protect such security interest in the
Collateral have been duly taken and, subject to Permitted Liens, such security
interest shall be a first priority security interest.

SECTION 3.2.  Grantor’s Name, Location, etc.

(a) Other than as otherwise permitted pursuant to any Credit Document, (i) the
jurisdiction in which such Grantor is located for purposes of Sections 9.301 and
9.307 of the UCC is set forth in Item A-1 of Schedule I hereto, (ii) as of the
date hereof or such later date on which such Grantor joins this Security
Agreement, the place of business of such Grantor or, if such Grantor has more
than one place of business, the chief executive office of such Grantor and the
office where such Grantor keeps its records concerning the Receivables, is set
forth in Item A-2 of Schedule I hereto, and (iii) such Grantor’s federal
taxpayer identification number is set forth in Item A-3 of Schedule I hereto.

(b) Within the past five years, such Grantor has not been known by any legal
name different from the one set forth on the signature page hereto, nor has such
Grantor been the subject of any merger or other corporate reorganization, except
as set forth in Item B of Schedule I hereto.

(c) None of the Receivables in excess of $500,000 is evidenced by a promissory
note or other instrument other than a promissory note or instrument that has
been delivered to the Administrative Agent (with appropriate endorsements).

(d) As of the date hereof or such later date on which such Grantor joins this
Security Agreement, the name set forth on the signature page attached hereto
(or, if applicable, the signature page to the supplement document pursuant to
which such Grantor joins this Security Agreement) is the true and correct legal
name (as defined in the UCC) of such Grantor.

SECTION 3.3.  Possession of Inventory; Control.  Such Grantor has exclusive
possession and control, subject to Permitted Liens, of the Inventory, except as
otherwise required, necessary or customary in the ordinary course of its
business.  Such Grantor has not consented to, and is otherwise unaware of, any
Person (other than, if applicable, the Administrative Agent pursuant to Section
4.1(b) hereof) having control (within the meaning of Section 9.104 or Section
8.106 of the UCC) over any Collateral, or any other interest in any of such
Grantor’s rights in respect thereof.

SECTION 3.4.  Instruments and Tangible Chattel Paper.  Such Grantor has,
contemporaneously herewith or as otherwise permitted herein, delivered (or will
deliver as required herein) to the Administrative Agent possession of all
originals of all certificates or instruments representing or evidencing any
Collateral consisting of Instruments and Tangible Chattel Paper that
individually, or collectively, evidence amounts payable in excess of $1,000,000,
owned or held by such Grantor (duly endorsed, in blank, if requested by the
Administrative Agent).

SECTION 3.5.  Authorization, Approval, etc.  Except as have been obtained or
made and are in full force and effect, no Governmental Approval, authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other third party is required (a) for the grant by such Grantor
of the security interest granted hereby, (b) for the perfection or maintenance
of the security interests hereunder including the first priority (subject to
Permitted Liens) nature of such security interest or the exercise by the
Administrative Agent of its rights and remedies hereunder or (c) for the
exercise by the Administrative Agent of the voting or other rights provided for
in this Security Agreement.

Second Amended and Restated Pledge and Security Agreement

Page 10 of 29

--------------------------------------------------------------------------------

 

SECTION 3.6.  Best Interests.  It is in the best interests of each Grantor to
execute this Security Agreement in as much as such Grantor will, as a result of
being the Borrower, or a Material Domestic Subsidiary of the Borrower, derive
substantial direct and indirect benefits from the extensions of credit made from
time to time to the Borrower or any other Grantor by the Lenders pursuant to the
Credit Agreement, and each Grantor agrees that the Secured Parties are relying
on this representation in agreeing to make such extensions of credit pursuant to
the Credit Agreement to the Borrower.  Furthermore, such extensions of credit
are (i) in furtherance of each Grantor’s corporate purposes, and (ii) necessary
or convenient to the conduct, promotion or attainment of each Grantor’s
business.

ARTICLE IV

COVENANTS

Each Grantor covenants and agrees that, until the Termination Date, it will
perform, comply with and be bound by the obligations set forth below.

SECTION 4.1.  As to Receivables.

(a) Each Grantor shall have the right to collect all Receivables so long as no
Event of Default shall have occurred and be continuing.

(b) Upon (i) the occurrence and continuance of an Event of Default and (ii) the
delivery of notice by the Administrative Agent to each Grantor, all Proceeds of
Collateral received by any Grantor shall be delivered in kind to the
Administrative Agent for deposit in a Deposit Account of such Grantor maintained
at a depositary bank to which such Grantor, the Administrative Agent and the
depositary bank have entered into a Control Agreement in form and substance
acceptable to the Administrative Agent in its sole discretion providing that the
depositary bank will comply with the instructions originated by the
Administrative Agent directing disposition of the funds in the account without
further consent by such Grantor (any such Deposit Accounts, a “Collateral
Account,” and collectively, the “Collateral Accounts”), and such Grantor shall
not commingle any such Proceeds, and shall hold separate and apart from all
other property, all such Proceeds in express trust for the benefit of the
Administrative Agent until delivery thereof is made to the Administrative Agent.

(c) Following the delivery of notice pursuant to clause (b)(ii) during the
continuance of an Event of Default, the Administrative Agent shall have the
right to apply any amount in the Collateral Account to the payment of any
Obligations which are due and payable or in accordance with Section 7.6 of the
Credit Agreement.

(d) With respect to each of the Collateral Accounts, it is hereby confirmed and
agreed that (i) deposits in such Collateral Account are subject to a security
interest as contemplated hereby, (ii) such Collateral Account shall be under the
control of the Administrative Agent after the occurrence and during the
continuance of an Event of Default (unless otherwise agreed to by the Borrower
and the Majority Lenders), and (iii) the Administrative Agent shall have the
sole right of withdrawal over such Collateral Account; provided that such
withdrawals shall only be made during the existence of an Event of Default.

(e) No Grantor shall adjust, settle, or compromise the amount or payment of any
Receivable, nor release wholly or partly any account debtor or obligor thereof,
nor allow any credit or discount thereon; provided that, a Grantor may make such
adjustments, settlements or compromises and release wholly or partly any account
debtor or obligor thereof and allow any credit or discounts thereon so long as
(i) such action is taken in the ordinary course of business, and (ii) such
action is, in such Grantor’s good faith business judgment, advisable.

Second Amended and Restated Pledge and Security Agreement

Page 11 of 29

--------------------------------------------------------------------------------

 

SECTION 4.2.  As to Grantor’s Use of Collateral.

(a) Subject to clause (b), each Grantor (i) may in the ordinary course of its
business, at its own expense, sell, lease or furnish under the contracts of
service any of the Inventory held by such Grantor for such purpose, and use and
consume any raw materials, work in process or materials held by such Grantor for
such purpose, (ii) following the occurrence and during the continuance of an
Event of Default, shall, at its own expense, endeavor to collect, as and when
due, all amounts due with respect to any of the Collateral, including the taking
of such action with respect to such collection as the Administrative Agent may
request or, in the absence of such request, as such Grantor may deem advisable,
and (iii) may grant, in the ordinary course of business, to any party obligated
on any of the Collateral, any rebate, refund or allowance to which such party
may be lawfully entitled, and may accept, in connection therewith, the return of
Goods, the sale or lease of which shall have given rise to such Collateral.

(b) At any time following the occurrence and during the continuance of an Event
of Default, whether before or after the maturity of any of the Obligations, the
Administrative Agent may (i) revoke any or all of the rights of any Grantor set
forth in clause (a), (ii) notify any parties obligated on any of the Collateral
to make payment to the Administrative Agent of any amounts due or to become due
thereunder, and (iii) enforce collection of any of the Collateral by suit or
otherwise and surrender, release, or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder or evidenced thereby.

(c) Upon request of the Administrative Agent following the occurrence and during
the continuance of an Event of Default, each Grantor will, at its own expense,
notify any parties obligated on any of the Collateral to make payment to the
Administrative Agent of any amounts due or to become due thereunder.

(d) At any time following the occurrence and during the continuation of an Event
of Default, the Administrative Agent may endorse, in the name of the applicable
Grantor, any item, howsoever received by the Administrative Agent, representing
any payment on or other Proceeds of any of the Collateral.

SECTION 4.3.  As to Equipment and Inventory.   Each Grantor agrees to take such
action (or cause its Subsidiaries that are also Credit Parties to take such
action), including endorsing certificates of title or executing applications for
transfer of title, as is reasonably required by the Administrative Agent to
enable it to properly perfect and protect its Lien on all Certificated Equipment
owned on the Effective Date and to transfer the same.  Each Grantor agrees to
take such action (or cause its Subsidiaries that are also Credit Parties to take
such action) as is reasonably requested by the Administrative Agent to enable it
to properly perfect and protect its Lien on Equipment and Inventory constituting
Collateral that such Grantor has transferred from a jurisdiction within the
United States of America or its offshore waters to a jurisdiction outside of the
United States of America or its offshore waters.

SECTION 4.4.   As to Electronic Chattel Paper and Transferable Records.  If any
Grantor at any time holds or acquires an interest in any electronic chattel
paper or any “transferable record,” as that term is defined in Section 201 of
the U.S. Federal Electronic Signatures in Global and National Commerce Act, or
in Section 16 of the U.S. Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction which constitutes Collateral and with a value in
excess of $1,000,000, such Grantor shall promptly notify the Administrative
Agent thereof and, at the reasonable request of the Administrative Agent, shall
take such action as the Administrative Agent may reasonably request to vest in
the Administrative Agent control (for the ratable benefit of Secured Parties)
under Section 9.105 of the UCC of such electronic chattel paper or control under
Section 201 of the Federal Electronic Signatures in

Second Amended and Restated Pledge and Security Agreement

Page 12 of 29

--------------------------------------------------------------------------------

 

Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record.  The Administrative Agent agrees with each Grantor
that the Administrative Agent will arrange, pursuant to procedures reasonably
satisfactory to the Administrative Agent and so long as such procedures will not
result in the Administrative Agent’s loss of control, for such Grantor to make
alterations to the electronic chattel paper or transferable record permitted
under Section 9.105 of the UCC or, as the case may be, Section 201 of the U.S.
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the U.S. Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such electronic chattel paper or transferable record.

SECTION 4.5.  Further Assurances, etc.  Each Grantor shall warrant and defend
the right and title herein granted unto the Administrative Agent in and to the
Collateral (and all right, title and interest represented by the Collateral)
against the claims and demands of all Persons whomsoever.  Each Grantor agrees
that, from time to time at its own expense, it will promptly execute and deliver
all further instruments and documents, and take all further action, that may be
necessary or that the Administrative Agent may reasonably request, in order to
perfect, preserve and protect any security interest granted or purported to be
granted hereby or to enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral subject to the
terms hereof.  Each Grantor agrees that, upon the acquisition after the date
hereof by such Grantor of any Collateral, with respect to which the security
interest granted hereunder is not perfected automatically upon such acquisition,
to take such actions with respect to such Collateral or any part thereof as
required by the Credit Documents. Without limiting the generality of the
foregoing, each Grantor will:

(a) from time to time upon the request of the Administrative Agent, promptly
deliver to the Administrative Agent such instruments and similar documents,
reasonably satisfactory in form and substance to the Administrative Agent, with
respect to such Collateral representing an amount payable in excess of
$1,000,000 as the Administrative Agent may reasonably request and will, from
time to time upon the request of the Administrative Agent, after the occurrence
and during the continuance of any Event of Default, (i) promptly transfer any
securities constituting Collateral into the name of any nominee designated by
the Administrative Agent and (ii) if any Collateral shall be evidenced by an
Instrument, negotiable Document, promissory note or tangible Chattel Paper,
deliver and pledge to the Administrative Agent hereunder such Instrument,
negotiable Document, promissory note, or tangible Chattel Paper duly endorsed
and accompanied by duly executed instruments of transfer or assignment, all in
form and substance satisfactory to the Administrative Agent;

(b) file (and hereby authorize the Administrative Agent to file) such financing
statements or continuation statements, or amendments thereto, and such other
instruments or notices (including any assignment of claim form under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant to any
version thereof), as may be necessary or that the Administrative Agent may
reasonably request in order to perfect and preserve the security interests in
accordance with the UCC and other applicable Texas law and other rights granted
or purported to be granted to the Administrative Agent hereby; and

(c) furnish to the Administrative Agent, from time to time at the Administrative
Agent’s reasonable request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail.

Second Amended and Restated Pledge and Security Agreement

Page 13 of 29

--------------------------------------------------------------------------------

 

The authorization contained in Section 4.5(b) above shall be irrevocable and
continuing until the Termination Date.  Each Grantor agrees that a carbon,
photographic or other reproduction of this Security Agreement or any UCC
financing statement covering the Collateral or any part thereof shall be
sufficient as a UCC financing statement where permitted by law.

SECTION 4.6.  [Reserved.].

SECTION 4.7.  Trade Secret License Option.  With respect to all Trade Secrets
that are reasonably related to any Pledged Facility or used or useful in the
operation of the Grantors’ business on such Pledged Facility as presently
conducted on the date hereof, in the event of any transfer or other encumbrance
on any interest in the Trade Secrets (other than the grant of a non-exclusive
limited license to use such Trade Secrets), the Grantors shall provide the
Administrative Agent with notice thereof  no later than 10 days prior to the
occurrence of such transfer or encumbrance.  Concurrently with any transfer or
encumbrance, at the request of the Administrative Agent, the Grantors will
obtain a perpetual, non-exclusive, transferable,  royalty-free license to use
such transferred Trade Secrets pursuant to which the Grantors’ shall have the
right to continue to use such Trade Secrets in connection with the operation of
their business, including the operation of the Pledged Facility to make proppant
as manufactured on the date hereof at such Pledged Facility.  For the avoidance
of doubt, any such license shall not apply to or provide any rights to the
holder thereof to use any present or future patents or trademarks of any
Grantor.  In addition, at the request of the Administrative Agent, the Grantors
shall collaterally assign such license to the Administrative Agent on terms and
conditions reasonably acceptable to the Administrative Agent.

SECTION 4.8.  As to Deposit Accounts.   With respect to any Deposit Account
owned or held by any Grantor and listed on Schedule 2.1(a)(viii) that is
required to be subject to an Account Control Agreement pursuant to the terms of
the Credit Agreement, such Grantor will cause the depositary bank maintaining
such Deposit Account to execute an Account Control Agreement relating to such
Deposit Account and the funds therein pursuant to which such depositary bank
agrees to comply with the Administrative Agent’s instructions with respect to
such Deposit Account without further consent by such Grantor.

ARTICLE V

THE ADMINISTRATIVE AGENT

SECTION 5.1.  Administrative Agent Appointed Attorney‑in‑Fact.  Each Grantor
hereby irrevocably appoints the Administrative Agent its attorney‑in‑fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time in the Administrative Agent’s
discretion, following the occurrence and during the continuance of an Event of
Default, to take any action and to execute any instrument which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
of this Security Agreement, including (a) to ask, demand, collect, sue for,
recover, compromise, receive and give acquittance and receipts for moneys due
and to become due under or in respect of any of the Collateral, (b) to receive,
endorse, and collect any drafts or other Instruments, Documents and Chattel
Paper constituting Collateral, in connection with clause (a) above, (c) to file
any claims or take any action or institute any proceedings which the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Administrative Agent
with respect to any of the Collateral, and (d) to perform the affirmative
obligations of such Grantor hereunder. EACH GRANTOR HEREBY ACKNOWLEDGES,
CONSENTS AND AGREES THAT THE POWER OF ATTORNEY GRANTED PURSUANT TO THIS SECTION
5.1 IS IRREVOCABLE AND COUPLED WITH AN INTEREST AND SHALL BE EFFECTIVE UNTIL THE
TERMINATION DATE.

Second Amended and Restated Pledge and Security Agreement

Page 14 of 29

--------------------------------------------------------------------------------

 

SECTION 5.2.  Administrative Agent May Perform.  If any Grantor fails to perform
any agreement contained herein, the Administrative Agent may, during the
continuance of any Event of Default, itself perform, or cause performance of,
such agreement, and the expenses of the Administrative Agent incurred in
connection therewith shall be payable by such Grantor pursuant to Section 6.3
hereof and Section 9.1 of the Credit Agreement and the Administrative Agent may
from time to time take any other action which the Administrative Agent
reasonably deems necessary for the maintenance, preservation or protection of
any of the Collateral or of its security interest therein.

SECTION 5.3.  Administrative Agent Has No Duty.  The powers conferred on the
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers.  Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or responsibility
for taking any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.

SECTION 5.4.  Reasonable Care.  The Administrative Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, that the Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral (a) if such Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own personal property, or (b) if
the Administrative Agent takes such action for that purpose as any Grantor
reasonably requests in writing at times other than upon the occurrence and
during the continuance of an Event of Default; provided, further, that failure
of the Administrative Agent to comply with any such request at any time shall
not in itself be deemed a failure to exercise reasonable care.

ARTICLE VI

REMEDIES

SECTION 6.1.  Certain Remedies.  If any Event of Default shall have occurred and
be continuing:

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may (i)
take possession of any Collateral not already in its possession without demand
and without legal process, (ii) require any Grantor to, and each Grantor hereby
agrees that it will, at its expense and upon request of the Administrative Agent
forthwith, assemble all or part of the Collateral as directed by the
Administrative Agent and make it available to the Administrative Agent at a
place to be designated by the Administrative Agent that is reasonably convenient
to both parties, (iii) subject to applicable law or agreements with landlords,
bailees, or warehousemen, enter onto the property where any Collateral is
located and take possession thereof without demand and without legal process,
(iv) without notice except as specified below, lease, license, sell or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Administrative Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the
Administrative Agent may deem commercially reasonable.  Each Grantor agrees
that, to the extent notice of sale shall be required by law, at least ten (10)
days’ prior notice to the applicable Grantor of the time and place of any public
sale or the time of any private sale is to be made shall constitute reasonable
notification; provided, however, that with respect to Collateral that is (x)
perishable or threatens to decline speedily in value, or (y) is of a type
customarily sold on a recognized market (including Investment Property), no
notice of sale or disposition need be given. For purposes of this Article VI,
notice of any intended sale or disposition of any Collateral may be given by
first-class mail, hand-delivery (through a delivery service or otherwise),
facsimile or

Second Amended and Restated Pledge and Security Agreement

Page 15 of 29

--------------------------------------------------------------------------------

 

email, and shall be deemed to have been “sent” upon deposit in the U.S. Mails
with adequate postage properly affixed, upon delivery to an express delivery
service or upon electronic submission through telephonic or internet services,
as applicable.  The Administrative Agent shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given.  The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

(b) Each Grantor that is or may become a fee estate owner of property where any
Collateral  is located (regardless of ownership thereof by any other Grantor)
agrees and acknowledges that (i)  Administrative Agent may remove the Collateral
or any part thereof from such property in accordance with statutory law
appertaining thereto without objection, delay, hindrance or interference by such
Grantor and in such case such Grantor will make no claim or demand whatsoever
against the Collateral, (ii)  it will (x) cooperate with Administrative Agent in
its efforts to assemble and/or remove all of the Collateral located on such
property; (y) permit Administrative Agent and its agents to enter upon such
property and occupy the property at any or all times to conduct an auction or
sale, and/or to inspect, audit, examine, safeguard, assemble, appraise, display,
remove, maintain, prepare for sale or lease, repair, lease, transfer, auction
and/or sell the Collateral; and (z) not hinder Administrative Agent’s actions in
enforcing its security interest in the Collateral.

(c) Each Grantor agrees and acknowledges that a commercially reasonable
disposition of Inventory, Equipment, Goods, or Computer Hardware and Software
Collateral may be by lease or license of, in addition to the sale of, such
Collateral.  Each Grantor further agrees and acknowledges that the following
shall be deemed a reasonable commercial disposition:  (i) a disposition made in
the usual manner on any recognized market, (ii) a disposition at the price
current in any recognized market at the time of disposition, and (iii) a
disposition in conformity with reasonable commercial practices among dealers in
the type of property subject to the disposition.

(d) All cash Proceeds received by the Administrative Agent in respect of any
sale of, collection from, or other realization upon, all or any part of the
Collateral shall be applied by the Administrative Agent against, all or any part
of the Obligations as set forth in Section 7.6 of the Credit Agreement. The
Administrative Agent shall not be obligated to apply or pay over for application
noncash proceeds of collection or enforcement unless (i) the failure to do so
would be commercially unreasonable, and (ii) the affected party has provided the
Administrative Agent with a written demand to apply or pay over such noncash
proceeds on such basis.

(e) The Administrative Agent may do any or all of the following: (i) transfer
all or any part of the Collateral into the name of the Administrative Agent or
its nominee, with or without disclosing that such Collateral is subject to the
Lien hereunder, (ii) notify the parties obligated on any of the Collateral to
make payment to the Administrative Agent of any amount due or to become due
thereunder, (iii) withdraw, or cause or direct the withdrawal, of all funds with
respect to the Collateral Account, (iv) enforce collection of any of the
Collateral by suit or otherwise, and surrender, release or exchange all or any
part thereof, or compromise or extend or renew for any period (whether or not
longer than the original period) any obligations of any nature of any party with
respect thereto, (v) endorse any checks, drafts, or other writings in the
applicable Grantor’s name to allow collection of the Collateral, (vi) take
control of any Proceeds of the Collateral, or (vii) execute (in the name, place
and stead of the applicable Grantor) endorsements, assignments, and other
instruments of conveyance or transfer with respect to all or any of the
Collateral.

SECTION 6.2.  Compliance with Restrictions.  Each Grantor agrees that in any
sale of any of the Collateral whenever an Event of Default shall have occurred
and be continuing, the Administrative Agent is hereby authorized to comply with
any limitation or restriction in connection with such sale as it may be

Second Amended and Restated Pledge and Security Agreement

Page 16 of 29

--------------------------------------------------------------------------------

 

advised by counsel is necessary in order to avoid any violation of applicable
law (including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and each
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Administrative Agent be liable nor accountable to such Grantor for
any discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

SECTION 6.3.  Indemnity and Expenses.

(a) Without limiting the generality of the provisions of Section 9.2 of the
Credit Agreement, each Grantor hereby AGREES TO, JOINTLY AND SEVERALLY,
indemnifY and hold harmless the Administrative Agent, each Secured Party and
each of their respective officers, directors, employees, agents AND ADVISORS
(any of the foregoing being, an “Indemnitee”) FROM AND AGAINST ANY AND ALL
CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS, AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES) THAT MAY BE INCURRED BY OR ASSERTED OR
AWARDED AGAINST ANY INDEMNITEE, IN EACH CASE ARISING OUT OF OR IN CONNECTION
WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY
INVESTIGATION, LITIGATION, OR PROCEEDING OR PREPARATION OF DEFENSE IN CONNECTION
THEREWITH), THIS SECURITY AGREEMENT, THE CREDIT DOCUMENTS, ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS
OF THE EXTENSIONS OF CREDIT, INCLUDING SUCH INDEMNITEE’S OWN NEGLIGENCE, EXCEPT
TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE IS FOUND IN
A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IN THE
CASE OF AN INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY
IN THIS SECTION 6.3 APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT
SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY CREDIT PARTY, ITS
DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNITEE OR ANY OTHER PERSON OR ANY
INDEMNITEE IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED.  

(b) Other than as set forth in clause (c) below and for any limitations provided
in the Credit Agreement, each Grantor will upon demand pay to the Administrative
Agent the amount of any and all reasonable out-of-pocket costs and expenses,
including the reasonable fees and out-of-pocket expenses of its counsel, which
the Administrative Agent may incur in connection herewith, including in
connection with the administration of this Security Agreement and the custody,
preservation, use or operation of, any of the Collateral.

(c) Each Grantor will upon demand pay to the Administrative Agent the amount of
any and all out-of-pocket costs expenses, including the fees and expense of its
outside counsel and of outside counsel of each Lender, which the Administrative
Agent may incur in connection (i) the sale of, collection from, or other
realization upon, any of the Collateral, (ii) the exercise or enforcement of any
of

Second Amended and Restated Pledge and Security Agreement

Page 17 of 29

--------------------------------------------------------------------------------

 

the rights of the Administrative Agent or any of the Secured Parties hereunder,
or (iii) the failure by any Grantor to perform or observe any of the provisions
hereof.

SECTION 6.4.  Warranties.  The Administrative Agent may sell the Collateral
without giving any warranties or representations as to the Collateral.  The
Administrative Agent may disclaim any warranties of title or the like.  Each
Grantor agrees that this procedure will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1.  Credit Document.  This Security Agreement is a Credit Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof, including Article 9 thereof.

SECTION 7.2.  Binding on Successors, Transferees and Assigns; Assignment.  This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon each Grantor and its successors,
transferees and assigns and, subject to the limitations set forth in the Credit
Agreement, shall inure to the benefit of and be enforceable by each Secured
Party and its successors, transferees and assigns; provided that, no Grantor
shall assign any of its obligations hereunder (unless otherwise permitted under
the terms of the Credit Agreement or this Security Agreement).

SECTION 7.3.  Amendments, etc.  No amendment to or waiver of any provision of
this Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Administrative Agent (on
behalf of the Lenders or the Majority Lenders, as the case may be, pursuant to
Section 9.3 of the Credit Agreement) and such Grantor and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 7.4.  Notices.  Except as otherwise provided in this Security Agreement,
all notices and other communications provided for hereunder shall be in writing
and hand delivered with written receipt, telecopied, sent by facsimile (with a
hard copy sent as otherwise permitted pursuant to the Credit Agreement), sent by
a nationally recognized overnight courier, or sent by certified mail, return
receipt requested to the appropriate party at the address or facsimile number of
such party specified in the Credit Agreement, on the signature pages of this
Security Agreement or at such other address or facsimile number as may be
designated by such party in a notice to the other party.  Except as otherwise
provided in this Security Agreement, all such notices and communications shall
be effective when delivered.  

SECTION 7.5.  No Waiver; Remedies.  In addition to, and not in limitation of
Section 2.5, no right, power, or remedy conferred to any Secured Party in this
Security Agreement, or now or hereafter existing at law, in equity, by statute,
or otherwise shall be exclusive, and each such right, power, or remedy shall to
the full extent permitted by law be cumulative and in addition to every other
such right, power or remedy.  No course of dealing and no delay in exercising
any right, power, or remedy conferred to any Secured Party in this Security
Agreement or now or hereafter existing at law, in equity, by statute, or
otherwise shall operate as a waiver of or otherwise prejudice any such right,
power, or remedy.  Any Secured Party may cure any Event of Default without
waiving the Event of Default.  No notice to or demand upon any Grantor shall
entitle such Grantor or any other Grantor to similar notices or demands in the
future.

SECTION 7.6.  Headings.  Paragraph headings have been inserted in this Security
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of

Second Amended and Restated Pledge and Security Agreement

Page 18 of 29

--------------------------------------------------------------------------------

 

this Security Agreement and shall not be used in the interpretation of any
provision of this Security Agreement.

SECTION 7.7.  Severability.  In case one or more provisions of this Security
Agreement or the other Credit Documents shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality,
and enforceability of the remaining provisions contained herein or therein shall
not be affected or impaired thereby.

SECTION 7.8.  Counterparts.  This Security Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page of this Security Agreement by
facsimile or by e-mail “PDF” copy shall be effective as delivery of a manually
executed counterpart of this Security Agreement

SECTION 7.9.  [Intentionally Omitted].

SECTION 7.10.  Additional Grantors.  Additional Material Domestic Subsidiaries
of Borrower may from time to time enter into this Security Agreement as a
Grantor.  Upon execution and delivery after the date hereof by the
Administrative Agent and such Material Domestic Subsidiary of an instrument in
the form of Annex 1, such Material Domestic Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein.  The execution and delivery of any instrument adding an additional
Grantor as a party to this Security Agreement shall not require the consent of
any other Grantor hereunder.  The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Security Agreement.

SECTION 7.11.  [Intentionally Omitted].

SECTION 7.12.  Conflicts with Credit Agreement.  To the fullest extent possible,
the terms and provisions of the Credit Agreement shall be read together with the
terms and provisions of this Security Agreement so that the terms and provisions
of this Security Agreement do not conflict with the terms and provisions of the
Credit Agreement; provided, however, notwithstanding the foregoing, in the event
that any of the terms or provisions of this Security Agreement conflict with any
terms or provisions of the Credit Agreement, the terms or provisions of the
Credit Agreement shall govern and control for all purposes; provided that the
inclusion in this Security Agreement of terms and provisions, supplemental
rights or remedies in favor of the Administrative Agent not addressed in the
Credit Agreement shall not be deemed to be in conflict with the Credit Agreement
and all such additional terms, provisions, supplemental rights or remedies
contained herein shall be given full force and effect.

SECTION 7.13.  Governing Law.  This Security Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas.  

SECTION 7.14.  Submission to Jurisdiction.  Each grantor hereby irrevocably
submits to the jurisdiction of any Texas state or federal court sitting in
Houston, Texas in any action or proceeding arising out of or relating to this
Security Agreement or the other Credit Documents, and each Grantor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such court.  Each Credit Party hereby unconditionally
and irrevocably waives, to the fullest extent it may effectively do so, any
right it may have to the defense of an inconvenient forum to the maintenance of
such action or proceeding.  Each Grantor hereby agrees that service

Second Amended and Restated Pledge and Security Agreement

Page 19 of 29

--------------------------------------------------------------------------------

 

of copies of the summons and complaint and any other process which may be served
in any such action or proceeding may be made by mailing or delivering a copy of
such process to such Grantor at its address set forth in this Security
Agreement.  Each Grantor hereby agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Section shall affect the rights of any Lender to serve legal process in any
other manner permitted by the law or affect the right of any Lender to bring any
action or proceeding against any Grantor or its Property in the courts of any
other jurisdiction.

SECTION 7.15.  [Reserved].

SECTION 7.16.  Amendment and Restatement; Ratification.  Each of the Grantors
hereby (a) ratifies and affirms its obligations under the Existing Security
Agreement, as amended and restated herein, (b) agrees that all of the liens and
security interests granted to secure the Obligations hereunder, and which were
created by and existing under the Existing Security Agreement shall continue to
be valid and subsisting liens and security interests securing the obligations
under the Credit Agreement, and the other Credit Documents, (c) agrees that the
Existing Security Agreement and the liens and security interests granted to
secure the Obligations hereunder and created thereunder shall remain in full
force and effect, as amended and restated herein, and (d) agrees that all
rights, titles, interests, liens and security interests granted to secure the
Obligations hereunder and existing under the Existing Security Agreement are
renewed, extended, carried forward and conveyed hereby to secure all of the
obligations of the Grantors under the Credit Agreement, and the other Credit
Documents.

SECTION 7.17.  Waiver of Jury.  EACH GRANTOR, THE LENDERS, AND THE
ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY
IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT, ANY OTHER CREDIT DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

THIS SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND
AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR
HEREIN AND THEREIN.  ADDITIONALLY, this Security Agreement AND THE CREDIT
DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of this page intentionally left blank.  Signature pages to follow.]

 

 

 

Second Amended and Restated Pledge and Security Agreement

Page 20 of 29

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Responsible Officer as of the
date first above written.

 

GRANTORS

 

CARBO CERAMICS INC.

 

By:

 

/s/ Ernesto Bautista III

Name:

 

Ernesto Bautista III

Title:

 

Vice President and Chief Financial Officer

 

ASSET GUARD PRODUCTS INC. F/K/A FALCON TECHNOLOGIES AND SERVICES, INC.

 

By:

 

/s/ Ernesto Bautista III

Name:

 

Ernesto Bautista III

Title:

 

Vice President and Chief Financial Officer

 

STRATAGEN, INC.

 

By:

 

/s/ Ernesto Bautista III

Name:

 

Ernesto Bautista III

Title:

 

Vice President and Chief Financial Officer

 

 

 

Signature Page to Second Amended and Restated Pledge and Security Agreement

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

Wilks Brothers, LLC

 

 

 

By:

 

/s/ Morgan D. Neff

Name:

 

Morgan D. Neff

Title:

 

Senior Portfolio Manager

 

 

 

By:

 

/s/ Matthew Wilks

Name:

 

Matthew Wilks

Title:

 

Portfolio Manager and Vice President of Capital Investments

 

 

 

Signature Page to Second Amended and Restated Pledge and Security Agreement

--------------------------------------------------------------------------------

 

SCHEDULE I

to Second Amended and Restated Pledge and Security

Agreement

Item A-1. Location of Grantor for purposes of UCC.

 

Borrower:

 

 

 

CARBO Ceramics Inc.

Delaware

 

 

Grantor:

 

 

 

Asset Guard Products Inc.

Delaware

 

 

Grantor:

 

 

 

StrataGen, Inc.

Delaware

Item A-2. Grantor’s place of business or principal office.

Borrower:

CARBO Ceramics Inc.

575 N. Dairy Ashford Road, Suite 300

Houston, Texas 77079

Grantor:

Asset Guard Products Inc.

575 N. Dairy Ashford Road, Suite 300

Houston, Texas 77079

Grantor:

StrataGen, Inc..

575 N. Dairy Ashford Road, Suite 300

Houston, Texas 77079

Item A-3. Taxpayer ID number.

 

Borrower:

 

 

 

CARBO Ceramics Inc.

72-1100013

 

 

Grantor:

 

 

 

Asset Guard Products Inc.

27-0996422

 

 

Grantor:

 

 

 

StrataGen, Inc.

94-3165205

Item B. Merger or other corporate reorganization.

None.

 

 

 

Second Amended and Restated Pledge and Security Agreement

Schedule I

--------------------------------------------------------------------------------

 

SCHEDULE 2.1(a)(viii)

to Second Amended and Restated Pledge and Security

Agreement

PLEDGED DEPOSIT ACCOUNTS

 

Company

Bank

Bank Account Number

Carbo Ceramics Inc.

Wells Fargo

4950031153

 

Asset Guard Products Inc. d/b/a/Falcon Technologies and Services, Inc.

 

Wells Fargo

4122000599

StrataGen Inc.

Wells Fargo

4121685424

 

 

 

 

Second Amended and Restated Pledge and Security Agreement

Schedule 2.1

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

to Second Amended and Restated Pledge and Security

Agreement

PLEDGED FACILITIES

 

Type

 

Address

 

City

 

State

 

Zip

Plant

 

1800 Dent Rd

 

Toomsboro

 

GA

 

31090

Plant

 

2301 East 4th Street

 

Marshfield

 

WI

 

54449

Minerals Sand - Grufbowski

 

6473 Highway 13 North

 

Pittsville

 

WI

 

54466

Minerals Sand - Hason

 

11575 MacArthur Drive

 

Marshfield

 

WI

 

54449

Minerals Sublease - Kaolin Allen North

 

 

 

Wilkinson County

 

GA

 

 

Minerals Sublease - Kaolin CM Shepherd 2N

 

 

 

Wilkinson County

 

GA

 

 

Distribution Center

 

51 Main St.

 

Douglas

 

ND

 

58735

Distribution Center

 

2346 County Road 115

 

Alice

 

TX

 

78332

Distribution Center

 

1975 Blairtown Ave

 

Rock Springs

 

WY

 

82901

Distribution Center

 

8000 IH 10W, Ste 600

 

San Antonio

 

TX

 

78230

 

 

 

Second Amended and Restated Pledge and Security Agreement

Schedule 1.1

--------------------------------------------------------------------------------

 

Annex 1 to Second Amended and Restated Pledge and Security

Agreement

SUPPLEMENT NO.  _______  dated as of ______________, 20___ (the “Supplement”),
to the Second Amended and Restated Pledge and Security Agreement dated as of
March 2, 2017 (as amended, supplemented, restated, or otherwise modified from
time to time, the “Security Agreement”), among CARBO CERAMICS INC., a Delaware
corporation (the “Borrower”) and each Material Domestic Subsidiary of the
Borrower party thereto from time to time (collectively with the Borrower, the
“Grantors” and individually, a “Grantor”), and WILKS BROTHERS, LLC (“Wilks
Brothers”), as Administrative Agent (the “Administrative Agent”) for the ratable
benefit of the Secured Parties (as defined in the Credit Agreement referred to
herein).

A. Reference is made to that certain Credit Agreement, dated as of March 2, 2017
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Credit Agreement”), among the Borrower, the lenders party thereto
from time to time (the “Lenders”), and Wilks Brothers, as the Administrative
Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement and the Credit
Agreement.

C. Section 7.10 of the Security Agreement provides that additional Material
Domestic Subsidiaries of the Borrower may become Grantors under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement.  The undersigned Material Domestic Subsidiary of the Borrower (the
“New Grantor”) is executing this Supplement in accordance with the requirements
of the Credit Agreement to become a Grantor under the Security Agreement.

Accordingly, the Administrative Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 7.10 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby agrees (a) to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Obligations (as defined in the Credit Agreement), does hereby create
and grant to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, their successors and assigns as provided in the
Security Agreement, a continuing security interest in and Lien on all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Security Agreement) of the New Grantor.  Each reference to a “Grantor” in the
Security Agreement shall be deemed to include the New Grantor.  The Security
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement

Second Amended and Restated Pledge and Security Agreement

Annex 1

--------------------------------------------------------------------------------

that, when taken together, bear the signatures of the New Grantor and the
Administrative Agent.  Delivery of an executed signature page to this Supplement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. The New Grantor hereby agrees that the schedules attached to the
Security Agreement are hereby supplemented by the corresponding schedules
attached to this Supplement.  The New Grantor hereby represents and warrants
that the information provided in the schedules attached hereto are true and
correct as of the date hereof.

SECTION 5. The New Grantor hereby expressly acknowledges and agrees to the terms
of Section 6.3. (Indemnity and Expenses) of the Security Agreement.

SECTION 6. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 7. In case one or more provisions of this Supplement shall be invalid,
illegal or unenforceable in any respect under any applicable law, the validity,
legality, and enforceability of the remaining provisions contained herein or
therein shall not be affected or impaired thereby.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in the Security Agreement.  All communications and notices
hereunder to the New Grantor shall be given to it at the address set forth under
its signature hereto.

SECTION 9. The New Grantor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket costs and expenses in connection with this Supplement,
including the reasonable fees and out-of-pocket expenses of outside counsel for
the Administrative Agent.

SECTION 10. Governing Law.  This Security Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas.  

SECTION 11. Submission to Jurisdiction.  Each Grantor hereby irrevocably submits
to the jurisdiction of any Texas state or federal court sitting in Houston,
Texas in any action or proceeding arising out of or relating to this Security
Agreement or the other Credit Documents, and each Grantor hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such court.  Each Credit Party hereby unconditionally and
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding.  Each Grantor hereby agrees that service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to such Grantor at its address set forth in this supplement.  Each Grantor
hereby agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Section shall affect the
rights of any Lender to serve legal process in any other manner permitted by the
law or affect the right of any Lender to bring any action or proceeding against
any Grantor or its Property in the courts of any other jurisdiction.

SECTION 12. Waiver of Jury.  EACH GRANTOR, THE LENDERS, AND THE ADMINISTRATIVE
AGENT HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO

Second Amended and Restated Pledge and Security Agreement

Annex 1

--------------------------------------------------------------------------------

THIS SUPPLEMENT, ANY OTHER CREDIT DOCUMENT, OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY.

THIS SUPPLEMENT, THE SECURITY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
DEFINED IN THE CREDIT AGREEMENT REFERRED TO IN THIS SUPPLEMENT, REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

[Name of New Grantor],

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

WILKS BROTHERS, LLC, as Administrative Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Second Amended and Restated Pledge and Security Agreement

Annex 1

--------------------------------------------------------------------------------

 

SCHEDULES TO SUPPLEMENT NO. 1

[AS APPROPRIATE]

 

Second Amended and Restated Pledge and Security Agreement

Annex 1